Exhibit 10.4(b)

Schedule of Warrants Issued

Through March 1, 2013, warrants in the form filed as Exhibit 10.4(b) to this
Annual Report on Form 10-K of KiOR, Inc. were issued pursuant to the Loan and
Security Agreement dated as of January 26, 2012 among the Company, KiOR Columbus
LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla,
Trustee as follows:

 

Date Issued

  

Warrantholder

   Numbers of Underlying Shares      Exercise Price  

March 1, 2012

   1538731 Alberta Ltd.      5,575       $ 11.62       1538716 Alberta Ltd.     
9,954       $ 11.62       KFT Trust, Vinod Khosla, Trustee      7,764       $
11.62   

April 1, 2012

   1538731 Alberta Ltd.      3,390       $ 13.15       1538716 Alberta Ltd.     
6,052       $ 13.15       KFT Trust, Vinod Khosla, Trustee      4,721       $
13.15   

May 1, 2012

   1538731 Alberta Ltd.      4,581       $ 11.62       1538716 Alberta Ltd.     
8,180       $ 11.62       KFT Trust, Vinod Khosla, Trustee      6,381       $
11.62   

June 1, 2012

   1538731 Alberta Ltd.      5,432       $ 11.62       1538716 Alberta Ltd.     
9,700       $ 11.62       KFT Trust, Vinod Khosla, Trustee      7,566       $
11.62   

July 1, 2012

   1538731 Alberta Ltd.      5,367       $ 11.62       1538716 Alberta Ltd.     
9,583       $ 11.62       KFT Trust, Vinod Khosla, Trustee      7,475       $
11.62   

August 1, 2012

   1538731 Alberta Ltd.      6,347       $ 11.62       1538716 Alberta Ltd.     
11,333       $ 11.62       KFT Trust, Vinod Khosla, Trustee      8,840       $
11.62   

September 1, 2012

   1538731 Alberta Ltd.      6,905       $ 11.62       1538716 Alberta Ltd.     
12,329       $ 11.62       KFT Trust, Vinod Khosla, Trustee      9,617       $
11.62   

October 1, 2012

   1538731 Alberta Ltd.      5,636       $ 11.62       1538716 Alberta Ltd.     
10,064       $ 11.62       KFT Trust, Vinod Khosla, Trustee      7,850       $
11.62   

November 1, 2012

   1538731 Alberta Ltd.      9,373       $ 11.62       1538716 Alberta Ltd.     
16,736       $ 11.62       KFT Trust, Vinod Khosla, Trustee      13,054       $
11.62   

December 1, 2012

   1538731 Alberta Ltd.      8,658       $ 11.62       1538716 Alberta Ltd.     
15,460       $ 11.62       KFT Trust, Vinod Khosla, Trustee      12,059       $
11.62   

January 1, 2013

   1538731 Alberta Ltd.      8,672       $ 11.62       1538716 Alberta Ltd.     
15,485       $ 11.62       KFT Trust, Vinod Khosla, Trustee      12,078       $
11.62   

February 1, 2013

   1538731 Alberta Ltd.      10,206       $ 11.62       1538716 Alberta Ltd.   
  18,224       $ 11.62       KFT Trust, Vinod Khosla, Trustee      14,215      
$ 11.62   